      Case 1:20-cv-10198-PBS Document 9 Filed 08/19/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

SAMUEL JOSE BAPTISTA,           )
                                )
          Plaintiff,            )
                                )
          v.                    )          C.A. No. 20-10198-PBS
                                )
PLYMOUTH CORRECTIONAL FACILITY, )
et al.,                         )
                                )
          Defendants.           )


                                 ORDER

                           August 19, 2020
Saris, D.J.

     For the reasons stated below, this action is DISMISSED

without prejudice.

     On February 7, 2020 Magistrate Judge Bowler issued an order

(ECF No. 4) in this action denying without prejudice plaintiff

Samuel Jose Baptista’s motion for leave to proceed in forma

pauperis on the ground that he had not filed the six-month

prison account statement required by 28 U.S.C. § 1915(a)(2).

Judge Bowler directed Baptista to pay the $400 filing fee or

file a renewed in forma pauperis motion with a prison account

statement.

     On February 18, 2020, Baptista filed a renewed motion (ECF

No. 5) for leave to proceed in forma pauperis but he failed to

include a six-month prison account statement.        On May 21, 2020,
      Case 1:20-cv-10198-PBS Document 9 Filed 08/19/20 Page 2 of 2



Judge Bowler issued another order (ECF No. 6) directing Baptista

to pay the filing fee or submit a prison account statement.

     The time for complying with Judge Bowler’s May 21, 2020

order has passed without any response from Baptista.

     Accordingly, this action is DISMISSED without prejudice for

failure to pay the filing fee.     No filing fee shall be assessed.


     SO ORDERED.

                                /s/ Patti B. Saris                   __
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE




                                   2
